Case 2:19-cr-20235-AJT-MKM ECF No. 70 filed 04/27/20         PageID.410   Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                    Case No. 19-20235
              Plaintiff,
                                                    SENIOR U.S. DISTRICT JUDGE
v.                                                  ARTHUR J. TARNOW

SAM PALAZZOLA,

              Defendant.

                                       /

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY [65]

        Defendant, Sam Palazzola, has been indicted for being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g). He has been detained at St. Clair

County Jail pending trial. Defendant now moves to be released to home confinement

in light of the dangers posed by the COVID-19 pandemic. The motion is fully

briefed, and the Court finds the motion suitable for determination without a hearing

pursuant to Local Rule 7.1(f)(2).

                                    BACKGROUND

        Palazzola was arrested on October 15, 2018 and charged with Conspiracy to

Manufacture and Distribute Methamphetamine in violation of 21 U.S.C. §§ 846,

841. Following a hearing on October 17, 2018, Magistrate Judge Elizabeth A.

Stafford ordered Defendant detained pending trial. She found that no condition or


                                      Page 1 of 7
Case 2:19-cr-20235-AJT-MKM ECF No. 70 filed 04/27/20         PageID.411    Page 2 of 7




combination of conditions could reasonable assure the safety of the community or

Defendant’s appearance as required. (ECF No. 19). The Magistrate Judge found that

a rebuttable presumption of detention applied to Defendant’s case under 18 U.S.C.

§ 3142(e)(3) because there was probable cause to believe that Defendant committed

an offense for which a maximum term of 10 years or more is prescribed under the

Controlled Substances Act.

      The Magistrate Judge additionally found several factors militating against

pretrial release or bond. Among them were the weight of the evidence against

Defendant, his prior criminal history, his participation in criminal activity while on

probation, parole, or supervision, his history of substance abuse, his lack of stable

employment, his lack of stable residence, his prior failure to appear in court, and his

prior attempts to evade law enforcement. (ECF No. 19).

      Palazzola remained incarcerated, and he was indicted for being a felon in a

possession of a firearm on April 17, 2019. (ECF No. 34). His trial is currently

scheduled for July 7, 2020. (ECF No. 67).

                               STANDARD OF REVIEW

      When a Defendant is ordered detained pending trial, he may move to revoke

or amend the detention order pursuant to 18 U.S.C. § 3145(b). The district court’s

review is de novo. United States v. Cureton, No. 12-20287, 2013 WL 4496276, at

*1 (E.D. Mich. Aug. 21, 2013). Courts making detention determinations should


                                       Page 2 of 7
Case 2:19-cr-20235-AJT-MKM ECF No. 70 filed 04/27/20         PageID.412    Page 3 of 7




analyze the particular characteristics and circumstances of the defendant according

to the factors of the Bail Reform Act in order to determine “whether there are

conditions of release that will reasonably assure the appearance of the person as

required and the safety of any other person and the community.” 18 U.S.C. §

3142(g). Even where the § 3142(g) factors weigh against release, a defendant may

still be released under § 3142(i) if the Court “determines such release to be necessary

for preparation of the person’s defense or for another compelling reason.” §

3142(i)(4). Defendants bears the burden of demonstrating circumstances warranting

temporary release. United States v. Henry Clark, No. 19-40068-01, 2020 U.S. Dist.

LEXIS 51390, at *4 (D. Kan. Mar. 25, 2020).

                                      ANALYSIS

      Palazzola has moved to amend his detention order so that he can remain in

home confinement pending his trial. He has not demonstrated how he has become

less of a danger or less of a flight risk since his initial detention hearing. The §

3142(g) factors still militate against a finding that “there are conditions of release

that will reasonably assure the appearance of the person as required and the safety

of any other person and the community.” § 3142(g).

      The first factor is “the nature and circumstances of the offense charged,

including whether the offense is a crime of violence, a violation of section 1591, a

Federal crime of terrorism, or involves a minor victim or a controlled substance,


                                       Page 3 of 7
Case 2:19-cr-20235-AJT-MKM ECF No. 70 filed 04/27/20          PageID.413     Page 4 of 7




firearm, explosive, or destructive device.” § 3142(g)(1). Palazzola was indicted for

illegally possessing a firearm, and so the first factor militates against release. The

second factor is “the weight of the evidence against the person.” § 3142(g)(2). This

factor concerns “the weight of the evidence of dangerousness, not the weight of the

evidence of the defendant’s guilt.” United States v. Stone, 608 F.3d 939, 948 (6th

Cir. 2010). A grand jury found that there was probable cause that Defendant

possessed a firearm. As recently as 2016, Palazzola was convicted of assault with a

dangerous weapon and domestic violence. He has demonstrated neither that he was

not a danger to the community in 2018 nor that he has reformed his ways since then.

      The third factor is the “history and characteristics” of Defendant. §

3142(g)(3). The Court therefore looks to his “character, physical and mental

condition, family ties, employment, financial resources, length of residence in the

community, community ties, past conduct, history relating to drug or alcohol abuse,

criminal history, and record concerning appearance at court proceedings.” §

3142(g)(3)(A). Most of these factors weigh against release. Defendant has no

verified income, employment, or assets. (Pretrial Services Report pg. 2). He had

been a transient since he was last released from jail. (Id. at 1). He has a lengthy

history of substance abuse and at least 13 felony convictions, ranging from before

he was 20 to after he was 40. (Id at 3-10). He also had a warrant from the 72nd

District Court of Port Huron, Michigan, for failure to appear, at the time of his arrest.


                                        Page 4 of 7
Case 2:19-cr-20235-AJT-MKM ECF No. 70 filed 04/27/20           PageID.414   Page 5 of 7




(Id. at 3). He was brought into custody on a bench warrant for failure to appear in

both 2015 and 2017. (Id. at 8-9; see also ECF No. 19, pg. 3). Further, § 3142(g)(3)

asks if the defendant was on probation or parole at the time of his arrest for the

instant crime. At the time of his arrest in October of 2018, Palazzola was on

probation for his March 28, 2018 domestic violence conviction. (Id. at 10).

      The fourth factor is “the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release.” § 3142(g)(4).

Palazzola’s recent criminal history has demonstrated a tendency towards recidivism.

After considering the § 3142 factors, the Court finds that there is no condition or set

of conditions that could reasonably assure that Palazzola would report to his trial or

that he would refrain from criminal activity.

      The pandemic does nothing to change this analysis. § 3142(i)(4) allows a

judicial officer to temporarily release a defendant where “such release [is] necessary

for preparation of the person’s defense or for another compelling reason.” Some

district courts have used a four-part test to determine whether COVID-19 qualifies

as a compelling reason for release. That test is as follows.

      (1) the original grounds for the defendant’s pretrial detention,
      (2) the specificity of the defendant’s stated COVID-19 concerns,
      (3) the extent to which the proposed release plan is tailored to mitigate
      or exacerbate other COVID-19 risks to the defendant, and
      (4) the likelihood that the defendant’s proposed release would increase
      COVID-19 risks to others.



                                       Page 5 of 7
Case 2:19-cr-20235-AJT-MKM ECF No. 70 filed 04/27/20           PageID.415   Page 6 of 7




United States v. Smoot, No. 2:19-CR-20, 2020 WL 1501810, at *2 (S.D. Ohio Mar.
30, 2020) (citing Clark, 2020 U.S. Dist. LEXIS 51390, at *4).

      While this four-factor test is not binding, the Court finds it helpful to organize

the merits and demerits of Palazzola’s motion. Looking to first of these factors, the

Court notes that the original grounds of Palazzola’s pretrial detention were his

dangerousness and flight risk. Looking to the second factor, Palazzola does not

appear to have very specific reasons to fear COVID-19. The Government observes

that Defendant is 44 years-old and described his own health as good at a January 21,

2020 medical screening. A December 3, 2020 medical screening also found

Defendant in good physical health. Consistent with this Palazzola’s sister described

his health as good to his probation officer in 2018. (Pretrial Services Report, pg. 3).

Palazzola notes that he was admitted to local hospitals for bleeding in his stomach

and esophagus, but he has long been discharged. He therefore does not meet the

high-risk criteria outlined by the Center of Disease Control that he cited. CDC,

Groups at Higher Risk for Severe Illness. https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html. Palazzola is neither in a

long-term care facility nor meets any of the other criteria.


      As to the third and fourth factors, though Palazzola fears that he will become

a victim of the pandemic in jail, he has not articulated how his safety will be

improved outside of jail. Michigan is currently subject to a state-at-home order, but


                                       Page 6 of 7
Case 2:19-cr-20235-AJT-MKM ECF No. 70 filed 04/27/20        PageID.416    Page 7 of 7




Palazzola has not designated a home in which he would stay. At the time of his

arrest, Palazzola was staying at the house of a codefendant. The Magistrate Judge

noted that Palazzola “has been transient for years.” (ECF No. 19, pg. 3). If Palazzola

is forced to move between temporary residences or group homes, he may very well

end up in more danger of exposure—and exposing others—than if he were to remain

in jail.

    Accordingly,

    IT IS ORDERED that Defendant’s Motion for Release from Custody [65] is

DENIED.

    SO ORDERED.


                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: April 27, 2020                  Senior United States District Judge




                                      Page 7 of 7
